                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ERIC J. MAPES, and                                    )
JENELLE M. KELLY-MAPES,                               )
                                                      )
                              Plaintiffs,             )
                                                      )
                         v.                           )       No. 1:19-cv-02162-TWP-MJD
                                                      )
HATCHER REAL ESTATE et al.,                           )
                                                      )
                              Defendants.             )

          ENTRY GRANTING MOTION TO PROCEED IN FORMA PAUPERIS,
            SCREENING AND ORDER TO FILE AMENDED COMPLAINT

       This matter is before the Court on Plaintiffs Eric J. Mapes and Jenelle M. Kelly-Mapes’s

(“Plaintiffs”) Motion to Proceed in Forma Pauperis (Filing No. 3). Because Plaintiffs are allowed

to proceed in forma pauperis, this action is also subject to screening pursuant to 28 U.S.C. §

1915(e)(2)(B).

                                            I. DISCUSSION

A. Filing Fee

       Plaintiffs’ Motion to Proceed in Forma Pauperis, without prepaying fees or costs (Filing

No. 3) is granted. While in forma pauperis status allows a plaintiff to proceed without pre-

payment of the filing fee, the plaintiff remains liable for the full fees. See Robbins v. Switzer, 104

F.3d 895, 898 (7th Cir. 1997) (in forma pauperis litigants remain liable for the filing fee; “all [28

U.S.C.] § 1915(a) does for any litigant is excuse the pre-payment of fees”). The Court does not

have the authority to waive the filing fee, and it remains due despite Plaintiffs’ in forma pauperis

status. Fiorito v. Samuels, 2016 U.S. Dist. LEXIS 84869, at *5 (C.D. Ill. June 30, 2016) (“[c]ourt

does not have the authority to waive a filing fee”); McDaniel v. Meisner, 2015 U.S. Dist. LEXIS
106067, at *12 (E.D. Wis. Aug. 12, 2015) (same). The filing fee for in forma pauperis litigants is

$350.00. No payment is due currently; however, the $350.00 balance remains owing.

B. Screening

       District courts have an obligation under 28 U.S.C. § 1915(e)(2)(B) to screen complaints

before service on the defendant and must dismiss the complaint if it is frivolous or malicious, fails

to state a claim for relief, or seeks monetary relief against a defendant who is immune from such

relief. Dismissal under the in forma pauperis statute is an exercise of the court’s discretion. Denton

v. Hernandez, 504 U.S. 25, 34 (1992). In determining whether the complaint states a claim, the

court applies the same standard as when addressing a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). See Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To

survive dismissal under federal pleading standards,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim to relief that is plausible on its face. A claim has facial plausibility when the
       plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations and quotation marks omitted). Thus, a

“plaintiff must do better than putting a few words on paper that, in the hands of an imaginative

reader, might suggest that something has happened to her that might be redressed by the law.”

Swanson v. Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010) (emphasis in original).

C. The Complaint

       In this civil action, pro se Plaintiffs allege claims against Hatcher Real Estate, James

Hatcher, Ethan Hatcher, and Brandy Hodges (collectively, “Real Estate Defendants”) for violating

their rights under the Americans with Disabilities Act and the Federal Fair Housing Act. Plaintiffs

allege that they were subjected to discriminatory housing practices because of their use of service

animals in an apartment. Additionally, they allege that they have been wrongly denied access to



                                                  2
the courts when the Center Township Small Claims Court and Marion County Superior Court

denied their motion to proceed in forma pauperis in those courts. Plaintiffs allege their “denial of

access to the courts” claim against Center Township Small Claims Court, Marion County Superior

Court, Marion County Clerks Office, Judge Brenda A. Roper, Magistrate Judge Kimberly

Mattingly, Russell Hollis, and Jennifer McIntyre (collectively, “Judicial Defendants”). Plaintiffs’

initial pleadings consist of a two-page “Complaint Form,” 36 pages consisting of 9 attachments,

and a sixty-seven page “Brief, Claim, Complaint, Summons, and Memorandum for the Plaintiffs

and Urging Affirmance.” (Filing No. 1; Filing No. 2.)

D. Dismissal of Claim and Leave to Amend the Complaint

       Federal courts are courts of limited jurisdiction, not general jurisdiction, and “[n]o court

may decide a case without subject-matter jurisdiction, and neither the parties nor their lawyers may

stipulate to jurisdiction or waive arguments that the court lacks jurisdiction. If the parties neglect

the subject, a court must raise jurisdictional questions itself.” United States v. County of Cook, 167

F.3d 381, 387 (7th Cir. 1999); Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986).

“Courts . . . have an independent obligation to determine whether subject-matter jurisdiction exists,

even in the absence of a challenge from any party.” Arbaugh v. Y&H Corp., 546 U.S. 500, 514

(2006). A court “must raise the issue sua sponte when it appears that subject matter jurisdiction is

lacking.” Buethe v. Britt Airlines, 749 F.2d 1235, 1238 (7th Cir. 1984); see also Evergreen Square

of Cudahy v. Wis. Hous. & Econ. Dev. Auth., 776 F.3d 463, 465 (7th Cir. 2015) (“federal courts

are obligated to inquire into the existence of jurisdiction sua sponte”). “When a federal court

concludes that it lacks subject-matter jurisdiction, the court must dismiss the complaint in its

entirety.” Arbaugh, 546 U.S. at 514, quoted in Miller v. Herman, 600 F.3d 726, 730 (7th Cir.




                                                  3
2010); see also Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.”).

        To survive dismissal, the complaint “must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face. . . . A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft, 556 U.S. at 678 (citations and quotation

marks omitted). Pro se complaints, such as that filed by Plaintiffs, are construed liberally and held

to a less stringent standard than formal pleadings drafted by lawyers. Obriecht v. Raemisch, 517

F.3d 489, 491 n.2 (7th Cir. 2008).

        Federal jurisdiction exists when a federal question is presented on the face of a plaintiff’s

properly pleaded complaint. 28 U.S.C. § 1331. A plaintiff properly invokes § 1331 jurisdiction

when he pleads a colorable claim “arising under” the Constitution or laws of the United States.

See Bell v. Hood, 327 U.S. 678, 681–85, (1946). While it appears from the Plaintiffs’ initial

pleadings that they may have raised a claim against the Real Estate Defendants arising under the

laws of the United States (the Americans with Disabilities Act and the Federal Fair Housing Act),

their initial pleadings fail to comply with Federal Rule of Civil Procedure 8(a)(2), which “requires

only a short and plain statement of the claim showing that the pleader is entitled to relief, in order

to give the defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citation and punctuation omitted). Plaintiffs’

initial pleadings, consisting of 105 pages spread over 11 filings, contain disjointed assertions that

do not provide a coherent claim to relief, and they fail to give the Real Estate Defendants fair

notice of what the claim is and the grounds upon which it rests.




                                                    4
        Plaintiffs shall have through Monday, July 15, 2019, to file an amended complaint,

asserting their claims against the Real Estate Defendants. They should conform to the following

guidelines: (a) the amended complaint shall comply with the requirement of Rule 8(a)(2) of the

Federal Rules of Civil Procedure that pleadings contain “a short and plain statement of the claim

showing that the pleader is entitled to relief . . . ,” which is sufficient to provide the defendants

with “fair notice” of the claim and its basis; Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per

curiam) (citing Twombly, 550 U.S. at 555 and quoting Fed. R. Civ. P. 8(a)(2)); (b) the amended

complaint must include a demand for the relief sought; (c) the amended complaint must identify

what legal injury Plaintiffs claim to have suffered and what persons are responsible for each such

legal injury; and (d) the amended complaint must include the case number referenced in the caption

of this Entry.

        Concerning the Plaintiffs’ allegations against the Judicial Defendants, Plaintiffs’ claim is

based solely on their grievance that the courts did not grant them in forma pauperis in the state

court proceedings, and it appears that those proceedings did not advance beyond the Plaintiffs’

request for in forma pauperis status. This does not serve as a basis for a federal civil action against

state judicial officers and state courts. Plaintiffs’ appropriate course of action is to take an appeal

of the decision, file a motion to reconsider in the state court, or cure the deficiency in their state

court in forma pauperis request. Therefore, the Court dismisses the Plaintiffs’ claim against the

Judicial Defendants.

                                        II. CONCLUSION

        For the reasons stated above, Plaintiffs’ Motion to Proceed in Forma Pauperis (Filing No.

3) is GRANTED. Having screened the Complaint, the Court determines that Plaintiffs shall have

through Monday, July 15, 2019, to file an amended complaint that complies with Federal Rule of




                                                  5
Civil Procedure 8(a)(2) and that asserts their claims against the Real Estate Defendants. If no

amended complaint is filed by that date, this action may be subject to dismissal for failing to state

a claim upon which relief may be granted.

       SO ORDERED.




       Date:    6/11/2019




Distribution:

ERIC J. MAPES
P.O. Box 47181
Indianapolis, IN 46247-0181

JENELLE M. KELLY-MAPES
P.O. Box 47181
Indianapolis, IN 46247-0181




                                                 6
